 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                       2:19-CR-088-RFB-NJK

 9                Plaintiff,                       Preliminary Order of Forfeiture

10         v.

11 TERRI REESE,

12                Defendant.

13         This Court finds Terri Reese pled guilty to Count One of a One-Count Criminal
14 Information charging her with structuring transactions to evade reporting requirements in

15 violation of 31 U.S.C. §§ 5313(a) and 5324(a)(3). Criminal Information, ECF No. 3; Plea

16 Agreement, ECF No. 5; Arraignment & Plea, ECF No. 7.

17         This Court finds Terri Reese agreed to the forfeiture of the property and the
18 imposition of the in personam criminal forfeiture money judgment set forth in the Plea

19 Agreement and the Forfeiture Allegation of the Criminal Information. Criminal

20 Information, ECF No. 3; Plea Agreement, ECF No. 5; Arraignment & Plea, ECF No. 7.

21         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States
22 of America has shown the requisite nexus between property set forth in the Plea Agreement

23 and the Forfeiture Allegation of the Criminal Information and the offense to Terri Reese

24 pled guilty.

25         The following property and money judgment are (1) all property, real or personal,
26 involved in violations of 31 U.S.C. §§ 5313(a) and 5324(a)(3) and any property traceable

27 thereto, or any conspiracy to commit such violations and (2) any property involved in

28 violations of 31 U.S.C. §§ 5313(a) and 5324(a)(3), or any conspiracy to commit any such
 1   violations, and any property traceable to any such violations or conspiracy, and are subject

 2   to forfeiture pursuant to 31 U.S.C. § 5317(c)(1) and 31 U.S.C. § 5317(c)(2) with 28 U.S.C. §

 3   2461(c):

 4                  1. $3,973;

 5                  2. $11,299.99;

 6                  3. $115.79; and

 7                  4. 2,504.60

 8   (all of which constitutes property)

 9          and an in personam criminal forfeiture money judgment of $51,000, and that the

10   property will be applied toward the payment of the money judgment.

11          This Court finds that the United States of America may amend this order at any time

12   to add subsequently located property or substitute property to the forfeiture order pursuant

13   to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

14          The in personam criminal forfeiture money judgment complies with Honeycutt v.

15   United States, ___U.S.___, 137 S. Ct. 1626 (2017).

16          This Court finds the United States of America is now entitled to, and should, reduce

17   the aforementioned property to the possession of the United States of America.

18          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

19   DECREED that the United States of America should seize the aforementioned property.

20          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United

21   States recover from Terri Reese an in personam criminal forfeiture money judgment of

22   $51,000.

23          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

24   rights, ownership rights, and all rights, titles, and interests of Terri Reese in the

25   aforementioned property are forfeited and are vested in the United States of America and

26   shall be safely held by the United States of America until further order of the Court.

27          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

28   of America shall publish for at least thirty (30) consecutive days on the official internet
                                                     2
 1   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

 2   describe the forfeited property, state the time under the applicable statute when a petition

 3   contesting the forfeiture must be filed, and state the name and contact information for the

 4   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

 5   and 21 U.S.C. § 853(n)(2).

 6          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

 7   or entity who claims an interest in the aforementioned property must file a petition for a

 8   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

 9   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C §

10   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

11   right, title, or interest in the forfeited property and any additional facts supporting the

12   petitioner’s petition and the relief sought.

13          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

14   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

15   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

16   not sent, no later than sixty (60) days after the first day of the publication on the official

17   internet government forfeiture site, www.forfeiture.gov.

18          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

19   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

20   Attorney’s Office at the following address at the time of filing:

21                  Daniel D. Hollingsworth
                    Assistant United States Attorney
22                  James A. Blum
                    Assistant United States Attorney
23                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
24

25          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

26   described herein need not be published in the event a Declaration of Forfeiture is issued by

27   the appropriate agency following publication of notice of seizure and intent to

28   administratively forfeit the above-described property.
                                                    3
 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 2   copies of this Order to all counsel of record and three certified copies to the United States

 3   Attorney’s Office, Attention Asset Forfeiture Unit.

 4                  August 2
            DATED _____________________, 2019.

 5

 6

 7                                               HONORABLE RICHARD F. BOULWARE, II
                                                 UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    4
 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   May 21, 2019.

 4                                                           /s/ Heidi L. Skillin
                                                            HEIDI L. SKILLIN
 5                                                          FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 5
